DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 10/27/2022. Claims 1-17 have been canceled, and claims 18-20 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 10/27/2022 has been entered. Applicant’s amendment to the specification has overcome the objection to the specification set forth in the non-final Office action mailed 08/01/2022. Accordingly, this rejection has been withdrawn. Further, in light of applicant’s amendments to the claims, the claims are no longer interpreted as invoking 35 U.S.C. § 112(f).
Response to Arguments
Applicant’s arguments filed 10/27/2022 have been fully considered.
Regarding claim rejections under 35 U.S.C. § 101:
On pages 6-7 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. § 101. Specifically, applicant has argued that the abstract idea is integrated into a practical application because of the limitation to, “upon determination that the first user intends to visit the second user, cause a first instant message to be displayed to the first user and the second user inquiring as to whether the first user desires a taxi to be arranged.”
The examiner respectfully disagrees, because this limitation amounts to insignificant extra-solution activity, as it is data output necessary for performing the abstract idea (see MPEP 2106.05(g)). The limitations of the claims are merely steps that could be performed mentally and additional elements that do not amount to significantly more than the abstract idea. Therefore, claims 18-20 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.
Regarding claim rejections under 35 U.S.C. §§ 102 and 103:
On pages 7-8 of the remarks, applicant has argued that Fung fails to disclose the claimed limitation to, “upon determination that the first user intends to visit the second user, cause a first instant message to be displayed to the first user and the second user inquiring as to whether the first user desires a taxi to be arranged.”
The examiner respectfully disagrees, because Fung ¶ 69 discloses to display a message to the user to suggest the invocation of a bot; “For example, if a first user of two users that have consented to suggestions based on conversation content, sends a message ‘do you want to grab a bite? How about Italian?’ a response may be suggested to the second user, e.g. ‘@assistant lunch, italian, table for 2’. In this example, the suggested response includes a bot (identified by the symbol @ and bot handle assistant). If the second user selects this response, the assistant bot is added to the conversation and the message is sent to the bot.” This suggestion corresponds to the claimed inquiring message, as it would have been an obvious modification to substitute the taxi bot of Fung ¶ 54 for the assistant bot in this example to arrive at a displayed message suggesting that the user invoke the taxi bot.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 18 and 20:
Step 1: Claim 18 is directed towards a communication device comprising a processor. Claim 20 is directed towards the corresponding non-transitory storage medium. Claims 18 and 20 are each directed to at least one of the four statutory categories.
Step 2A, prong 1: Claims 18 and 20 recite the abstract concept of analyzing instant messages to determine whether a first user intends to visit a second user. This abstract idea is described at least in claims 18 and 20 by the mental process steps of performing an analysis of the content of one or more instant messages and determining whether a first user intends to visit a second user based on the analysis. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally analyzing the instant messages and determining whether the first user intends to visit the second user. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 18 and 20, other than reciting the use of one or more processors, nothing in the steps of performing an analysis of the content of one or more instant messages and determining whether a first user intends to visit a second user based on the analysis precludes the idea from practically being performed in the human mind.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 18 recites a processor which is a generic computer component (see instant specification ¶ 43) that is simply employed as a tool to perform the abstract idea (see MPEP 2106.05(f)). Claim 18 also recites that the processor is configured to receive one or more instant messages sent or received between or among a plurality of users. This step is considered insignificant extra-solution activity, as it simply amounts to data gathering that is necessary for performing the abstract idea. Similarly, the recited steps of causing a first instant message to be displayed to the users inquiring as to whether the first user desires a taxi to arranged and notifying of the dispatch of a vehicle are considered insignificant extra-solution activity, as these steps simply amount to data output which is necessary for performing the abstract idea. These additional elements amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Claim 20 recites a non-transitory storage medium with a communication program and one or more processors, which are generic computer components (see instant specification ¶¶ 43 and 50) that are employed as tools to perform the abstract idea (see MPEP 2106.05(f)). Claim 20 also recites that the one or more processors are configured for receiving one or more instant messages sent or received between or among a plurality of users. This step is considered insignificant extra solution activity, as it simply gathers data necessary for performing the abstract idea. Similarly, the recited steps of causing a first instant message to be displayed to the users inquiring as to whether the first user desires a taxi to arranged and notifying of the dispatch of a vehicle are considered insignificant extra-solution activity, as these steps simply amount to data output which is necessary for performing the abstract idea. These additional elements amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (see MPEP 2106.05(g)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 18 and 20 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 18 and 20 are not patent-eligible.
Regarding claim 19:
Dependent claim 19 only recites a limitation that further defines the mental process and amounts to additional data output. The limitation of claim 19 is an additional step that amounts to insignificant extra-solution activity (see MPEP 2106.05(g)). This additional element fails to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claim 19 is not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US 2018/0083894 A1), hereinafter Fung, in view of Meyer et al. (US 2017/0147951 A1), hereinafter Meyer.
	Regarding claim 18:
		Fung discloses the following limitations:
“A communication device, comprising a processor configured to: receive one or more instant messages sent or received between or among a plurality of users.” (See at least Fung ¶ 12: “Some implementations can include a system comprising one or more hardware processors coupled to a non-transitory computer-readable medium having stored thereon on software instructions that, when executed by the one or more processors, causes the one or more processors to perform operations. The operations can include receiving a user request from a messaging application on a first computing device associated with a first user, the messaging application configured to enable communication between the first user and at least one other user.”)
“perform an analysis of the content of the one or more instant messages.” (See at least Fung ¶ 46: “A bot's capabilities may include understanding a user's intent and executing on it. The user's intent may be understood by analyzing and understanding the user's conversation and its context.”)
“determine whether a first user among the plurality of users is intending to visit a second user among the plurality of users based on the analysis.” (See at least Fung ¶¶ 46 and 55, which disclose that the bot can analyze the messages to determine whether the two users want to meet to get coffee or Chinese food, as two examples.)
“upon determination that the first user intends to visit the second user, cause a first instant message to be displayed to the first user and the second user inquiring as to whether the first user desires a taxi to be arranged.” (See at least Fung ¶¶ 54-55 and 69: “a bot may automatically suggest information or actions within a messaging conversation without being specifically invoked… if it is determined that multiple users have expressed interest in eating Chinese food, a bot may automatically suggest a set of Chinese restaurants in proximity to the users.” Further, “For example, if a first user of two users that have consented to suggestions based on conversation content, sends a message ‘do you want to grab a bite? How about Italian?’ a response may be suggested to the second user, e.g. ‘@assistant lunch, italian, table for 2’. In this example, the suggested response includes a bot (identified by the symbol @ and bot handle assistant). If the second user selects this response, the assistant bot is added to the conversation and the message is sent to the bot.” This suggestion corresponds to the claimed inquiring message, as it would have been an obvious modification to substitute the taxi bot for the assistant bot in this example.)
“the vehicle transporting at least one user of the plurality of users, the dispatch of the vehicle being determined in accordance with the one or more instant messages.” (See at least Fung ¶¶ 45 and 55: “a bot may automatically suggest information or actions within a messaging conversation without being specifically invoked. That is, the users may not need to specifically invoke the bot. In these embodiments, the bot may depend on analysis and understanding of the conversation on a continual basis or at discrete points of time. The analysis of the conversation may be used to understand specific user needs and to identify when assistance should be suggested by a bot.” Further, “a taxi bot may have the ability to call a taxi, e.g., to the user's location (obtained by the taxi bot from client device 115, when a user 125 permits access to location information) without having to invoke or call a separate taxi reservation app.”)
While disclosed by Fung, Meyer also discloses to “cause a first instant message to be displayed to the first user… inquiring as to whether the first user desires a taxi to be arranged.” (See at least Meyer ¶ 89: “prediction module 164 may cause computing device 110 to warn the user by outputting an alert asking consent from the user to book the vehicle associated with the transportation service. In response to receiving input from the user authorizing the booking of the vehicle, computing device 110 may send information to ISS 160 confirming the authorization to request the vehicle.”)
Fung does not specifically disclose to, “upon receiving a response to the first instant message indicating that the first user desires a taxi to be arranged, notify of dispatch of a vehicle.” However, Meyer does teach this limitation. (See at least Meyer ¶¶ 87-88: “ISS 160 may receive an acknowledgement from the reservation system indicating that the reservation can be satisfied (360). For example, after dispatching the vehicle, TSS 180 may reply to the request from prediction module 164 with information about the expected arrival time of the vehicle and pick-up location. Responsive to receiving the acknowledgement, ISS 160 may send computing device 110 information for notifying the user that the vehicle is scheduled to arrive at the future location.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by asking whether the user wants a taxi as taught by Meyer, because this can help prevent unnecessary reservations of taxis (see at least Meyer ¶ 107). Further, it would have been obvious to and notify the user of the taxi’s dispatch as taught by Meyer, because this lets the user know when they should walk to meet the taxi (see at least Meyer ¶ 88).
	Regarding claim 19:
Fung in combination with Meyer discloses “The communication device according to claim 18,” and Meyer further discloses “wherein the processor is configured to perform control to display an instant message notifying of the dispatch of the vehicle, following the one or more instant messages.” (See at least Meyer ¶¶ 87-88: “after dispatching the vehicle, TSS 180 may reply to the request from prediction module 164 with information about the expected arrival time of the vehicle and pick-up location. Responsive to receiving the acknowledgement, ISS 160 may send computing device 110 information for notifying the user that the vehicle is scheduled to arrive at the future location.”)
	Regarding claim 20:
Fung discloses “A non-transitory storage medium storing a communication program that is executable by one or more processors and that causes the one or more processors to perform functions.” (See at least Fung ¶ 12: “Some implementations can include a system comprising one or more hardware processors coupled to a non-transitory computer-readable medium having stored thereon on software instructions that, when executed by the one or more processors, causes the one or more processors to perform operations.”)
The remaining limitations of claim 20 are taught by the combination of Fung and Meyer under the same rationale, mutatis mutandis, as applied to claim 18 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662